•J I Ml C Ui


                                          9 n t r r- •" •J •' i




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
C.F.R.,                                         No. 72441-0-1 (consolidated with
(B.D. 02/13/2009);                              case Nos. 72443-6-1 and 72442-8-1)
D.J.R.,
(B.D. 03/11/2007);
D.J.R.,                                         DIVISION ONE
(B.D. 01/07/2010);
                                                UNPUBLISHED OPINION
                      Minor Children.

STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,

                      Respondent,

                v.



DONALD RAYFIELD,
                                                FILED: September 21, 2015
                      Appellant.


          Trickey, J. — Donald Rayfield appeals the termination of his parental

rights to his three children. He claims the trial court violated his right to due

process by terminating his rights based on a parental deficiency of which he did

not receive adequate notice before the fact-finding hearing. He also challenges

several of the trial court's findings of fact. But he fails to demonstrate a due

process violation. And substantial evidence in the record supports the court's

findings, which in turn, support the court's legal conclusions. We affirm.
No. 72441-0-1/2


                                        FACTS

        Donald Rayfield is the father of D.J.R. (born 3/11/2007), C.F.R. (born

2/13/2009), and D.J.R. (born 1/7/2010). The children's mother, Haley Johnson,

is not a party to this proceeding.1

        The Department of Social and Health Services (Department) first became

involved after the death of 10-month-old E.R. (born 4/7/2008) in the family home

in March 2009. E.R. was found wrapped in a blanket in a hot room. The family

home was "unsafe, unsanitary, and unclean."2 The Department removed D.J.R.

and C.F.R. from the home during dependency proceedings from May 2009 until

February 2010.3        Rayfield completed parenting classes and a parenting

assessment as ordered during the dependency, which was dismissed in

September 2010. The Department remained involved with the family until the

dismissal of a dependency as to Johnson's older daughter, H.M.T.-U., in May

2011.

        In June 2011, Rayfield and Johnson's six-month-old daughter S.R. (born

11/30/2010) died unexpectedly. S.R. was found wrapped in a blanket in a room

with a thermostat turned to at least 90 degrees. The family home was again

"unsafe, unsanitary, and unclean."4 The Department filed a dependency petition

and removed D.J.R., C.F.R., and D.J.R. from their parents' care.                     The

Department placed the children with their maternal grandmother, Bonnie Rivers,

early in July 2011.


1The trial court terminated Johnson's parental rights by default on July 22, 2014.
2 Clerk's Papers (CP) at 15.
3The younger D.J.R. was born during the first dependency.
4CPat16.
No. 72441-0-1/3


       On October 12, 2011, the court entered an order of dependency for all

three children as to Rayfield.       The court ordered Rayfield to participate in

parenting classes and individual counseling. The court also ordered a minimum

of two hours per week of supervised visitation as arranged with the Department.

       Early in November 2011, Rayfield moved to Minnesota without notifying

the Department or providing any contact information. Rayfield did not contact the

Department or appear at regularly scheduled dependency review hearings for

over a year. In December 2012, George Nelson, the social worker assigned to

the case, found an address in Minnesota for Rayfield through the Department's

Division of Child Support and sent him a certified letter. Rayfield responded by

e-mail, indicating that he had believed the children were with Johnson,

requesting information, and expressing an intention to visit the children in

Washington.

       Nelson supervised a visit between Rayfield and the three children on

January 17, 2013. Rayfield next contacted Nelson on March 4, 2013, to inquire

about ordered services, which by this time included parenting classes, individual

counseling, a domestic violence assessment, and a psychological evaluation.

       The Department filed a petition to terminate Rayfield's parental rights on

March 26, 2013, alleging: "The parental deficiencies of the father include alleged

domestic violence, neglect, lack of parenting ability, and abandonment of the

child."5

           Rayfield returned to Washington in April 2013 for over a week, but his and
Nelson's efforts to schedule a visit failed. Rayfield appeared at a hearing on May

5 CP at 124, 126.
No. 72441-0-1/4



29, 2013, and requested review of ordered services and visitation. The court

removed the domestic violence assessment but affirmed the previous order

requiring parenting        classes,   individual counseling,   and   a   psychological

evaluation. The court ordered Rayfield to work with the Department "to establish

a consistent, regular schedule for in-person visits in Washington."6 The court

also authorized "Skype and/or telephone visits" "two times a week at a mutually

agreed upon time."7

       In June and early July 2013, Rayfield participated in a psychological

evaluation by Dr. Kenneth Asher. The evaluation included an observed one-hour

play session with the oldest child, D.J.R.

       The court held a fact-finding hearing in June 2014. Rayfield testified that

he was no longer living with Johnson by the time S.R. died, but he visited the

children often and did not notice unsanitary conditions. He described Johnson as

a "compulsive . . . liar" and admitted that he suspected that she was abusing

prescription medication.8        Rayfield testified that he moved to Minnesota in
November 2011 to develop a relationship with the woman he later married. He

explained that he did not stay in Washington to resolve the dependency because

Johnson told him "she would be able to get the kids."9 He testified that Johnson

called him when he was in Minnesota and told him that she had the children




6 Exhibit (Ex.) 12 at 3.
7 Ex. 12 at 3.
8 Report of Proceedings (RP) (June 16, 2014) at 24, 32.
9 RP (June 16, 2014) at 40.
No. 72441-0-1/5


living with her, sent him "a picture of the kids in a house," and let him "talk to the

kids maybe once."10

       Rayfield testified that since moving to Minnesota, he married and began

co-parenting two stepdaughters, and he was employed and attending community

college.   He claimed that Nelson and Rivers prevented him from visiting the

children as much as he wished between April 2013 and the fact-finding hearing in

June 2014. Rayfield testified that he believed that Rivers would not have allowed

him to call the children at unscheduled times. He also believed that Rivers would

not accept gifts for the children because she once told him that they did not need
anything special and D.J.R. told him at the July 2013 evaluation that "his nana

[told him] notto take anything from [Rayfield]."11
       Nelson testified that he had difficulty arranging visits between Rayfield and

the children in early April 2013 because of scheduling conflicts, as well as
Rayfield's inconsistent communication and transportation issues. Rayfield sent
an e-mail expressing his frustration on April 8 or 9, 2013.            When Nelson
approached Rayfield at the May 29, 2013 hearing to discuss arranging visits,
Rayfield told Nelson that he would not speak to him without his attorney present.
In an e-mail exchange in late June 2013, Rayfield blamed Nelson for his lack of
visits with his children and complained about the lack of timely arrangements for
the transportation of D.J.R. to the psychological evaluation. Otherwise, between
April 2013 and the June 2014 fact-finding hearing, Rayfield did not ask Nelson to



10 RP (June 16, 2014) at 40.
11 RP (June 16, 2014) at 118.
No. 72441-0-1/6



arrange visits with the children and did not respond to his efforts to obtain a

professional visit supervisor or qualify relatives to supervise visits.

          Nelson also testified that in March 2013, Rayfield indicated by e-mail that

he did not intend to participate in the services ordered by the dependency court

because he believed they were unnecessary and a waste of time. However, a

few days later, Rayfield agreed to participate in a psychological evaluation. On a

conference call in December 2013, when Nelson asked about the remaining

ordered services of parenting classes and individual counseling, Rayfield

indicated "that he had no intention of doing any services whatsoever."12

          Rivers testified that Rayfield visited the children "a couple" of times

"initially in the beginning" between July and November 2011.13 She then heard
nothing from Rayfield until June 2013, when he agreed to call the children once

each week, on Sunday evenings at 7:00. Rivers testified that Rayfield's calls

were consistent at first, but less so in the three months before the hearing, with

"about 75 percent" of calls occurring as agreed.14 Rivers testified that Rayfield

never called the children on birthdays or holidays, never sent gifts or cards, and

never called her to inquire about their health or well-being. Rivers testified that

she would have allowed the children to talk to Rayfield if he had called at other

times, that she told the children to call him "[D]ad," and that she never told the

children not to accept gifts from him.15




12   RP   (June   19,   2014)   at   158-59.
13   RP   (June   17,   2014)   at   118.
14   RP   (June   17,   2014)   at   121-22.
15   RP   (June   17,   2014)   at   124-26.
No. 72441-0-1/7


       Following the hearing, the court terminated Rayfield's parental rights. The

court repeatedly stated, both in its oral ruling and in extensive written findings of

fact, that Rayfield's testimony lacked credibility in several respects. The court

found that Rayfield "essentially abandoned his children" for over a year and then

took only "minimal action to reestablish a relationship with them."16 Given what

he knew of Johnson, the court determined that Rayfield's claim that he believed

"the children were fine" with Johnson was "not reasonable or credible" and was

"not the action of a fit parent."17 The court found Rayfield "has no understanding

or recognition that his actions have been harmful to his children," has

demonstrated an "unwillingness to participate in remedial services," and that his

"continued lack of insight, denial of responsibility, and externalization of blame

indicates that nothing will change in the near or foreseeable future."18

       Rayfield appeals.

                                    ANALYSIS


       Parents have a fundamental liberty interest in the care and welfare of their

children. In re Dependency of Schermer. 161 Wash. 2d 927, 941-42, 169 P.3d 452

(2007). Parental rights cannot be abridged without due process of law. In re

Dependency of A.M.M.. 182 Wash. App. 776, 790-91, 332 P.3d 500 (2014). Due

process requires "'that parents receive notice of the specific issues to be

considered'" at a termination hearing. A.M.M., 182 Wash. App. at 791 (quoting In

re Welfare of Martin, 3 Wash. App. 405, 410, 476 P.2d 134 (1970)). Such notice is



16 CP at 17, 20.
17 CP at 20.
18 CP at 20.
No. 72441-0-1/8


required "'to prevent surprise, helplessness and disadvantage.'" A.M.M., 182
Wash. App. at 791 (quoting Martin, 3 Wash. App. at 410).

       To terminate parental rights, the Department must satisfy a two-pronged

test. In re Dependency of K.N.J.. 171 Wash. 2d 568, 576, 257 P.3d 522 (2011).

The Department must first prove the statutory elements set forth in RCW

13.34.180(1 )(a) through (f)19 by clear, cogent, and convincing evidence. K.N.J.,
171 Wash. 2d at 576-77.


       Evidence is clear, cogent, and convincing if it established the ultimate fact

in issue as "'highly probable.'" In re Dependency of K.R.. 128 Wash. 2d 129, 141,

19 RCW 13.34.180(1) states, in pertinent part:
       A petition seeking termination of a parent and child relationship may be
       filed in juvenile court by any party, including the supervising agency, to
       the dependency proceedings concerning that child. Such petition shall
       conform to the requirements of RCW 13.34.040, shall be served upon the
       parties as provided in RCW 13.34.070(8), and shall allege all of the
       following unless subsection (3) or (4) of this section applies:
                (a) That the child has been found to be a dependent child;
                (b) That the court has entered a dispositional order pursuant to
       RCW 13.34.130;
               (c) That the child has been removed or will, at the time of the
       hearing, have been removed from the custody of the parent for a period
       of at least six months pursuant to a finding of dependency;
               (d) That the services ordered under RCW 13.34.136 have been
       expressly and understandably offered or provided and all necessary
       services, reasonably available, capable of correcting the parental
       deficiencies within the foreseeable future have been expressly and
       understandably offered or provided;
               (e) That there is little likelihood that conditions will be remedied so
       that the child can be returned to the parent in the near future
               ... ; and
              (f) That continuation of the parent and child relationship clearly
       diminishes the child's prospects for early integration into a stable and
       permanent home. If the parent is incarcerated, the court shall consider
       whether a parent maintains a meaningful role in his or her child's life
       based on factors identified in RCW 13.34.145(5)(b); whether the
       department or supervising agency made reasonable efforts as defined in
       this chapter; and whether particular barriers existed as described in RCW
       13.34.145(5)(b) including, but not limited to, delays or barriers
       experienced in keeping the agency apprised of his or her location and in
       accessing visitation or other meaningful contact with the child.
No. 72441-0-1/9


904 P.2d 1132 (1995) (internal quotation marks omitted) (quoting In re Seqo, 82
Wash. 2d 736, 739, 513 P.2d 831 (1973)).            If the trial court finds that the

Department has met its burden under RCW 13.34.180, it may terminate parental

rights if it also finds by a preponderance of the evidence that termination is in the

"best interest" of the child. K.N.J.. 171 Wash. 2d at 577.

      Where the trial court has weighed the evidence, our review is limited to

determining whether the court's findings of fact are supported by substantial

evidence and whether those findings support the court's conclusions of law. In re

Dependency of P.P.. 58 Wash. App. 18, 25, 792 P.2d 159 (1990).            '"Substantial

evidence' is evidence in sufficient quantity to persuade a fair-minded, rational

person of the truth of the declared premise." In re Welfare of T.B., 150 Wash. App.
599, 607, 209 P.3d 497 (2009) (quoting World Wide Video, Inc. v. City of

Tukwila. 117 Wash. 2d 382, 387, 816 P.2d 18 (1991)).             The determination of

whether the findings of fact are supported by substantial evidence "must be

made in light of the degree of proof required."      P.P., 58 Wash. App. at 25.      In

determining whether substantial evidence supports the trial court's findings, this

court does not weigh the evidence or the credibility of witnesses. In re

Dependency of E.L.F., 117 Wash. App. 241, 245, 70 P.3d 163(2003).

Due Process


       Relying on A.M.M., Rayfield first contends that the trial court violated his

right to due process by terminating his parental rights based on parental

deficiencies of which he did not receive adequate notice before the fact-finding

hearing.   In A.M.M., the dependency proceedings and the termination hearing
No. 72441-0-1/10


focused on the mother's substance abuse problems. A.M.M., 182 Wash. App. at

780-83.   But the trial court terminated her parental rights based on a separate

parental deficiency, in addition to substance abuse, that was not stated in the

termination petition or dependency petition and of which she was not informed

before trial. A.M.M., 182 Wash. App. at 792. This court reversed and remanded for

the trial court to determine whether termination was appropriate on the basis of

the parental deficiencies of which the mother was given adequate notice,

specifically, her substance abuse and lack of availability and follow through.

A.M.M., 182 Wash. App. at 792-93.

       Here, Rayfield argues that the following findings demonstrate a violation of

his due process rights:

       2.47 The father's parental deficiencies include the inability to
       safely parent because he lacks the cognitive ability and the
       emotional and/or psychological skills and ability to keep his children
       safe and to meet their needs.

       2.48 The father's parental deficiencies include a lack of insight
       into his children's needs and an inability to act in their interest. The
       father lacks insight into his own issues, is in denial that he has any
       parenting problems, and refuses to accept any responsibility for his
       own actions or the circumstances of his children.[20]

       Rayfield contends he was not notified prior to the hearing that his lack of

"insight" and "cognitive ability" to "safely parent" his children constituted a

parental deficiency upon which termination could be based.           His reliance on

A.M.M. is misplaced. The Department alleged in its petition for termination that

Rayfield's parental deficiencies included "neglect, lack of parenting ability, and

abandonment" of the children.      The dependency proceedings and termination


20 CP at 17-18.


                                          10
No. 72441-0-1/11


hearing focused on Rayfield's knowledge of the children's living conditions, his

failure to protect them from known hazards, his failure to maintain contact or

relationships with them, and his participation in the proceedings and remedial

services.   The trial court's findings describing the reasons for his lack of

parenting ability and neglect and abandonment of his children do not identify an

additional parental deficiency of which he was not properly informed before the

termination hearing. Rayfield fails to establish a due process violation.

Current Unfitness and Little Likelihood that Conditions Would be Remedied

       Rayfield next challenges the evidentiary basis for the trial court's

determinations that he was currently unfit to parent his children and that there

was little likelihood that conditions would be remedied so that his children could

be returned to him in the near future.

       The Department must prove that the parent is currently unfit and "[t]hat

there is little likelihood that conditions will be remedied so that the child can be

returned to the parent in the near future." RCW 13.34.180(1 )(e); In re Welfare of

A.B., 168 Wash. 2d 908, 921, 232 P.3d 1104 (2010). "To meet its burden to prove

current unfitness in a termination proceeding, [the Department] is required to

prove that the parent's parenting deficiencies prevent the parent from providing

the child with 'basic nurture, health, or safety' by clear, cogent, and convincing

evidence." In re Welfare of A.B., 181 Wash. App. 45, 61, 323 P.3d 1062 (2014)

(quoting RCW 13.34.020).

       Rayfield contends that the evidence did not support a finding of current

unfitness because he was living a stable life and successfully co-parenting his



                                         11
No. 72441-0-1/12


stepchildren in Minnesota, he had completed a parenting class in the first

dependency, and he had no substance abuse issues or mental disorders. He

also relies on Dr. Asher's positive report and recommendation for reunification to

argue that the Department failed to prove any current deficiency in his ability to

parent. Finally, he claims the trial court failed to recognize that his actions after

December 2012, specifically, his active participation in the case, his efforts to

visit the children, and his love for the children, prevent a finding of current

unfitness based on abandonment or neglect.

       During the dependency proceedings, the court ordered Rayfield to

participate in parenting classes, individual counseling, and a psychological

evaluation. The court also ordered him to establish regular, consistent in-person

visits with the children, as well as twice weekly Skype or telephone contact while

he was out of state.

       By the time of the termination hearing, Rayfield had completed only the
psychological evaluation. He had visited all three children once, and one child
twice, over the two and a half years before the hearing. Overthe last year before

the hearing, he called the children only once weekly, but less in the three months
before the hearing. Although Dr. Asher did not recommend parenting classes or

individual counseling, Nelson testified that he believed such services were

necessary given        Rayfield's failure to acknowledge and address the
circumstances surrounding the two deaths as well his abandonment of the
children and his failure to establish a relationship with them.               Nelson

characterized Rayfield's participation in the dependency since December 2012



                                          12
No. 72441-0-1/13



as "minimal compliance," marked by "[unwillingness to work with professionals"

or "cooperate with fairly benign requests," and focused on his own frustrations

rather than "the best interests] of his kids."21 The guardian ad litem testified that

Rayfield had "estranged himself from the children by his extended absence from

their lives.22 Substantial evidence supports the trial court's findings that despite

the offering of services, Rayfield failed to improve his ability "to recognize

situations or circumstances that are harmful to his children"23 or to maintain or

rebuild his relationships with his children while being apart from them for nearly

three years. His failure to correct his deficiencies prevented him from being able

to adequately parent his children. The trial court did not err in finding that

Rayfield was currently unfit to parent his children.

       The trial court also properly found that there was little likelihood that

conditions would     be remedied     in the    near future.   The focus of RCW

13.34.180(1 )(e) is whether the identified deficiencies have been corrected. See

In re Welfare of M.R.H., 145 Wash. App. 10, 27, 188 P.3d 510 (2008).             "Even

where there is evidence that the parent may eventually be capable of correcting

parental deficiencies, termination is still appropriate where deficiencies will not be

corrected within the foreseeable future."      In re Welfare of A.G., 155 Wash. App.
578, 590, 229 P.3d 935 (2010).          Although the law provides no numerical

standard to measure the foreseeable future, this determination is a factual inquiry

evaluated from "the child's point of view," which varies with the child's age. In re

Dependency of A.C., 123 Wash. App. 244, 249, 98 P.3d 89 (2004) (citing In re

21 RP (June 18, 2014) at 55.
22 RP (June 17, 2014) at 92-93.
23 CP at 20.


                                          13
No. 72441-0-1/14



Welfare of Hall, 99 Wash. 2d 842, 851, 664 P.2d 1245 (1983)); see, e^, In re

Dependency of T.R., 108 Wash. App. 149, 165-66, 29 P.3d 1275 (2001) (one year

is not foreseeable or near future for six-year-old child); Hall, 99 Wash. 2d at 850-51

(eight months is not within the foreseeable future of four-year-old child); In re

Dependency of A.W., 53 Wash. App. 22, 32, 765 P.2d 307 (1988) (one year is not

in the near future of three-year-old child); P.P., 58 Wash. App. at 27 (six months is

not in the near future of 15-month-old child).

       The guardian ad litem testified that although Rayfield had matured in

some respects over the course of the dependency, he still was "not able to see

things through the eyes of [his] children" or understand situations that put them at
risk.24 Nelson testified that even if Rayfield engaged in services and made

progress toward addressing his deficiencies, he would not recommend placing
the children with Rayfield before the completion of the process under the
Interstate Compact for the Placement of Children, which would take between six
and twelve months. Given the age and experiences of the children, Nelson

testified that their near future was three to six months.      Substantial evidence

supported the trial court's findings that there was little likelihood that Rayfield
would correct his parental deficiencies in the near future.

Challenges to the Findings of Fact

       Finally, Rayfield has assigned error to approximately fifty ofthe trial court's
findings of fact. The majority ofthe claims of error invite this court to reweigh the
evidence, independently determine the credibility of the witnesses, or substitute


24 RP (June 17, 2014) at 90.


                                          14
No. 72441-0-1/15


our judgment for that of the trial court.25 And several claims involve details that

are not critical to the court's legal conclusions as to the relevant statutory

elements.26 Because Rayfield fails to identify or establish reversible error in the

trial court's findings of fact, and because, as discussed above, substantial

evidence supports the findings that, in turn, support the court's legal conclusions,

we need not address each challenge individually.

       Affirmed.




                                                          \\f ' lU  %f . -J

WE CONCUR:




                                                              C&a^S.




25 For instance, Rayfield challenges the court's finding that his claimed belief that the
children would be fine with Johnson was unreasonable, arguing that his belief was
reasonable because the Department returned the children to Johnson's care after the
first dependency.
26 For example, in his challenge to the court's finding that he "insisted on raising
chickens" and that "chicken feces were observed on the floor where the baby [crawled],"
Rayfield argues that Rivers did not testify that he "insisted" on the chickens or that she
"specifically" observed feces where C.F.R. crawled. CP at 16.

                                           15